
	
		II
		111th CONGRESS
		1st Session
		S. 301
		IN THE SENATE OF THE UNITED STATES
		
			January 22, 2009
			Mr. Grassley (for
			 himself, Mr. Kohl, and
			 Ms. Klobuchar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XI of the Social Security Act to provide
		  for transparency in the relationship between physicians and manufacturers of
		  drugs, devices, biologicals, or medical supplies for which payment is made
		  under Medicare, Medicaid, or SCHIP.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Physician Payments Sunshine Act of
			 2009.
		2.Transparency
			 reports and reporting of physician ownership or investment
			 interestsPart A of title XI
			 of the Social Security Act (42 U.S.C. 1301 et seq.) is amended by inserting
			 after section 1128F the following new section:
			
				1128G.Transparency
				reports and reporting of physician ownership or investment interests
					(a)Transparency
				reports
						(1)Payments or
				other transfers of value
							(A)In
				generalExcept as provided in subsection (e), on March 31, 2011,
				and on the 90th day of each calendar year beginning thereafter, any applicable
				manufacturer that provides a payment or other transfer of value to a covered
				recipient (or to an entity or individual at the request of or designated on
				behalf of a covered recipient), shall submit to the Secretary, in such
				electronic form as the Secretary shall require, the following information with
				respect to the preceding calendar year:
								(i)The name of the
				covered recipient.
								(ii)The business
				address of the covered recipient and, in the case of a covered recipient who is
				a physician, the specialty and Medicare billing number of the covered
				recipient.
								(iii)The value of
				the payment or other transfer of value.
								(iv)The dates on
				which the payment or other transfer of value was provided to the covered
				recipient.
								(v)A
				description of the form of the payment or other transfer of value, indicated
				(as appropriate for all that apply) as—
									(I)cash or a cash
				equivalent;
									(II)in-kind items or
				services;
									(III)stock, a stock
				option, or any other ownership interest, dividend, profit, or other return on
				investment; or
									(IV)any other form
				of payment or other transfer of value (as defined by the Secretary).
									(vi)A description of
				the nature of the payment or other transfer of value, indicated (as appropriate
				for all that apply) as—
									(I)consulting
				fees;
									(II)compensation for
				services other than consulting;
									(III)honoraria;
									(IV)gift;
									(V)entertainment;
									(VI)food;
									(VII)travel;
									(VIII)education;
									(IX)research;
									(X)charitable
				contribution;
									(XI)royalty or
				license;
									(XII)current or
				prospective ownership or investment interest;
									(XIII)compensation
				for serving as faculty or as a speaker for a continuing medical education
				program;
									(XIV)grant;
				or
									(XV)any other nature
				of the payment or other transfer of value (as defined by the Secretary).
									(vii)If the payment
				or other transfer of value is related to marketing, education, or research
				specific to a covered drug, device, biological, or medical supply, the name of
				that covered drug, device, biological, or medical supply.
								(viii)Any other
				categories of information regarding the payment or other transfer of value the
				Secretary determines appropriate.
								(B)Aggregate
				reportingInformation submitted by an applicable manufacturer
				under subparagraph (A) shall include the aggregate amount of all payments or
				other transfers of value provided by the applicable manufacturer to covered
				recipients (and to entities or individuals at the request of or designated on
				behalf of a covered recipient) during the preceding year.
							(C)Special rule
				for certain payments or other transfers of valueIn the case
				where an applicable manufacturer provides a payment or other transfer of value
				to an entity or individual at the request of or designated on behalf of a
				covered recipient, the applicable manufacturer shall disclose that payment or
				other transfer of value under the name of the covered recipient.
							(2)Physician
				ownershipIn addition to the requirement under paragraph (1)(A),
				on March 31, 2011, and on the 90th day of each calendar year beginning
				thereafter, any applicable manufacturer or applicable group purchasing
				organization shall submit to the Secretary, in such electronic form as the
				Secretary shall require, the following information regarding any ownership or
				investment interest (other than an ownership or investment interest in a
				publicly traded security and mutual fund, as described in section 1877(c)) held
				by a physician (or an immediate family member of such physician (as defined for
				purposes of section 1877(a))) in the applicable manufacturer or applicable
				group purchasing organization during the preceding year:
							(A)The dollar amount
				invested by each physician holding such an ownership or investment
				interest.
							(B)The value and
				terms of each such ownership or investment interest.
							(C)Any payment or
				other transfer of value provided to a physician holding such an ownership or
				investment interest (or to an entity or individual at the request of or
				designated on behalf of a physician holding such an ownership or investment
				interest), including the information described in clauses (i) through (viii) of
				paragraph (1)(A), except that in applying such clauses,
				physician shall be substituted for covered
				recipient each place it appears.
							(D)Any other
				information regarding the ownership or investment interest the Secretary
				determines appropriate.
							(b)Penalties for
				noncompliance
						(1)Failure to
				report
							(A)In
				generalSubject to subparagraph (B), except as provided in
				paragraph (2), any applicable manufacturer or applicable group purchasing
				organization that fails to submit information required under subsection (a) in
				a timely manner in accordance with rules or regulations promulgated to carry
				out such subsection, shall be subject to a civil money penalty of not less than
				$1,000, but not more than $10,000, for each payment or other transfer of value
				or ownership or investment interest not reported as required under such
				subsection. Such penalty shall be imposed and collected in the same manner as
				civil money penalties under subsection (a) of section 1128A are imposed and
				collected under that section.
							(B)LimitationThe
				total amount of civil money penalties imposed under subparagraph (A) with
				respect to each annual submission of information under subsection (a) by an
				applicable manufacturer or applicable group purchasing organization shall not
				exceed $150,000.
							(2)Knowing failure
				to report
							(A)In
				generalSubject to subparagraph (B), any applicable manufacturer
				or applicable group purchasing organization that knowingly fails to submit
				information required under subsection (a) in a timely manner in accordance with
				rules or regulations promulgated to carry out such subsection, shall be subject
				to a civil money penalty of not less than $10,000, but not more than $100,000,
				for each payment or other transfer of value or ownership or investment interest
				not reported as required under such subsection. Such penalty shall be imposed
				and collected in the same manner as civil money penalties under subsection (a)
				of section 1128A are imposed and collected under that section.
							(B)LimitationThe
				total amount of civil money penalties imposed under subparagraph (A) with
				respect to each annual submission of information under subsection (a) by an
				applicable manufacturer or applicable group purchasing organization shall not
				exceed $1,000,000.
							(3)Use of
				fundsFunds collected by the Secretary as a result of the
				imposition of a civil money penalty under this subsection shall be used to
				carry out this section.
						(c)Procedures for
				submission of information and public availability
						(1)In
				general
							(A)EstablishmentNot
				later than November 1, 2009, the Secretary shall establish procedures—
								(i)for applicable
				manufacturers and applicable group purchasing organizations to submit
				information to the Secretary under subsection (a); and
								(ii)for the
				Secretary to make such information submitted available to the public.
								(B)Definition of
				termsThe procedures established under subparagraph (A) shall
				provide for the definition of terms (other than those terms defined in
				subsection (g)), as appropriate, for purposes of this section.
							(C)Public
				availabilityThe procedures established under subparagraph
				(A)(ii) shall ensure that, not later than September 30, 2011, and on June 30 of
				each calendar year beginning thereafter, the information submitted under
				subsection (a) with respect to the preceding calendar year is made available
				through an Internet website that—
								(i)is searchable and
				is in a format that is clear and understandable;
								(ii)contains
				information that is presented by the name of the applicable manufacturer or
				applicable group purchasing organization, the name of the covered recipient,
				the business address of the covered recipient, the specialty of the covered
				recipient, the value of the payment or other transfer of value, the date on
				which the payment or other transfer of value was provided to the covered
				recipient, the form of the payment or other transfer of value, indicated (as
				appropriate) under subsection (a)(1)(A)(v), the nature of the payment or other
				transfer of value, indicated (as appropriate) under subsection (a)(1)(A)(vi),
				and the name of the covered drug, device, biological, or medical supply, as
				applicable;
								(iii)contains
				information that is able to be easily aggregated and downloaded;
								(iv)contains a
				description of any enforcement actions taken to carry out this section,
				including any penalties imposed under subsection (b), during the preceding
				year;
								(v)contains
				background information on industry-physician relationships;
								(vi)in the case of
				information submitted with respect to a payment or other transfer of value
				described in subsection (e), lists such information separately from the other
				information submitted under subsection (a) and designates such separately
				listed information as funding for clinical research;
								(vii)contains any
				other information the Secretary determines would be helpful to the average
				consumer; and
								(viii)provides the
				covered recipient an opportunity to submit corrections to the information made
				available to the public with respect to the covered recipient.
								(2)ConsultationIn
				establishing the procedures under paragraph (1), the Secretary shall consult
				with the Inspector General of the Department of Health and Human Services,
				affected industry, consumers, consumer advocates, and other interested parties
				in order to ensure that the information made available to the public under such
				paragraph is presented in the appropriate overall context.
						(d)Annual reports
				and relation to state laws
						(1)Annual report
				to CongressNot later than April 1 of each year beginning with
				2011, the Secretary shall submit to Congress a report that includes the
				following:
							(A)The information
				submitted under subsection (a) during the preceding year, aggregated for each
				applicable manufacturer and applicable group purchasing organization that
				submitted such information during such year.
							(B)A description of
				any enforcement actions taken to carry out this section, including any
				penalties imposed under subsection (b), during the preceding year.
							(2)Annual reports
				to statesNot later than April 1 of each year beginning with
				2011, the Secretary shall submit to States a report that includes a summary of
				the information submitted under subsection (a) during the preceding year with
				respect to covered recipients in the State.
						(3)Relation to
				state laws
							(A)In
				generalEffective on January 1, 2010, subject to subparagraph
				(B), the provisions of this section shall preempt any law or regulation of a
				State or of a political subdivision of a State that requires an applicable
				manufacturer (as defined in subsection (g)) to disclose or report information
				(as described in subsection (a)) regarding a payment or other transfer of value
				provided by the applicable manufacturer to a covered recipient (as so
				described).
							(B)No preemption
				of additional requirementsSubparagraph (A) shall not preempt any
				law or regulation of a State or of a political subdivision of a State that
				requires the disclosure or reporting of information not required to be
				disclosed or reported under this section.
							(e)Delayed
				reporting for payments made pursuant to product development agreements and
				clinical investigationsIn the case of a payment or other
				transfer of value made to a covered recipient by an applicable manufacturer
				pursuant to a product development agreement for services furnished in
				connection with the development of a new drug, device, biological, or medical
				supply, or by an applicable manufacturer in connection with a clinical
				investigation, the applicable manufacturer may report the value of such payment
				or other transfer of value in the first reporting period under subsection (a)
				after the earlier of the following:
						(1)The date of the
				approval or clearance of the covered drug, device, biological, or medical
				supply by the Food and Drug Administration.
						(2)Two calendar
				years after the date such payment or other transfer of value was made.
						(f)Implementation
						(1)ConsultationThe
				Secretary shall consult with the Inspector General of the Department of Health
				and Human Services on the implementation of this section.
						(2)Limitation on
				reviewThere shall be no judicial review of the implementation of
				this section.
						(g)DefinitionsIn
				this section:
						(1)Applicable
				group purchasing organizationThe term applicable group
				purchasing organization means a group purchasing organization (as
				defined by the Secretary) that purchases, arranges for, or negotiates the
				purchase of a covered drug, device, biological, or medical supply.
						(2)Applicable
				manufacturerThe term applicable manufacturer means
				a manufacturer of a covered drug, device, biological, or medical supply.
						(3)Clinical
				investigationThe term clinical investigation means
				any experiment involving 1 or more human subjects in which a drug or device is
				administered, dispensed, or used.
						(4)Covered
				deviceThe term covered device means any device for
				which payment is available under title XVIII or a State plan under title XIX or
				XXI (or a waiver of such a plan).
						(5)Covered drug,
				device, biological, or medical supplyThe term covered
				drug, device, biological, or medical supply means any drug, biological
				product, device, or medical supply for which payment is available under title
				XVIII or a State plan under title XIX or XXI (or a waiver of such a
				plan).
						(6)Covered
				recipientThe term covered recipient means the
				following:
							(A)A
				physician.
							(B)A physician
				medical practice.
							(C)A physician group
				practice.
							(7)EmployeeThe
				term employee has the meaning given such term in section
				1877(h)(2).
						(8)KnowinglyThe
				term knowingly has the meaning given such term in section 3729(b)
				of title 31, United States Code.
						(9)Manufacturer of
				a covered drug, device, biological, or medical supplyThe term
				manufacturer of a covered drug, device, biological, or medical
				supply means any entity which is engaged in the production, preparation,
				propagation, compounding, conversion, processing, marketing, or distribution of
				a covered drug, device, biological, or medical supply (or any subsidiary of or
				entity affiliated with such entity).
						(10)Payment or
				other transfer of value
							(A)In
				generalThe term payment or other transfer of value
				means a transfer of anything of value and includes, subject to subparagraph
				(B), without limitation, any compensation, gift, honorarium, speaking fee,
				consulting fee, travel, services, dividend, profit distribution, stock or stock
				option grant, or ownership or investment interest.
							(B)ExclusionsAn
				applicable manufacturer shall not be required to submit information under
				subsection (a) with respect to the following:
								(i)Any payment or
				other transfer of value provided by an applicable manufacturer to a covered
				recipient where the aggregate amount transferred to, requested by, or
				designated on behalf of the covered recipient does not exceed $100 during the
				calendar year. Such aggregate amount shall be determined without taking into
				account any payment or other transfer of value described in clauses (ii)
				through (ix).
								(ii)Product samples
				that are not intended to be sold and are intended for patient use.
								(iii)Educational
				materials that directly benefit patients or are intended for patient
				use.
								(iv)The loan of a
				covered device for a short-term trial period, not to exceed 90 days, to permit
				evaluation of the covered device by the covered recipient.
								(v)Items or services
				provided under a contractual warranty, including the replacement of a covered
				device, where the terms of the warranty are set forth in the purchase or lease
				agreement for the covered device.
								(vi)A transfer of
				anything of value to a covered recipient when the covered recipient is a
				patient and not acting in the professional capacity of a covered
				recipient.
								(vii)Discounts
				(including rebates).
								(viii)In-kind items
				used for the provision of charity care.
								(ix)A dividend or
				other profit distribution from, or ownership or investment interest in, a
				publicly traded security and mutual fund (as described in section
				1877(c)).
								(11)PhysicianThe term physician has the
				meaning given that term in section 1861(r). For purposes of this section, such
				term does not include a physician who is an employee of the applicable
				manufacturer that is required to submit information under subsection
				(a).
						.
		
